Citation Nr: 0414413	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus 
type II.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

The current appeal arose from a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for type II diabetes mellitus with 
assignment of a 20 percent evaluation effective March 15, 
2001, date of claim.

The RO also denied entitlement to service connection for 
hypertension to include as secondary to service-connected 
type II diabetes mellitus, and denied entitlement to service 
connection for psoriasis.  The veteran's December 2002 notice 
of disagreement (NOD) was limited to the denials of 
entitlement to service connection for hypertension and 
psoriasis.  The RO's April 2003 statement of the case (SOC) 
addressed these two denials; however, the veteran limited his 
substantive appeal to the denial of entitlement to service 
connection for hypertension.

In July 2003 the RO granted entitlement to service connection 
for erectile dysfunction with assignment of a noncompensable 
evaluation effective April 3, 2003, and special monthly 
compensation effective based on loss of use of a creative 
organ also effective April 3, 2003.  The RO denied 
entitlement to service connection for diabetic retinopathy 
(claimed as blurred vision).

In December 2003 the veteran filed a notice of disagreement 
(NOD) with the RO's July 2003 assignment of a noncompensable 
evaluation for erectile dysfunction.  The RO has not issued a 
SOC addressing the assignment of a noncompensable evaluation 
for erectile dysfunction.  This matter is further addressed 
below.

In December 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

In January 2004 the veteran filed a claim of entitlement to 
service connection for PTSD.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
any indicated appropriate adjudicative action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In July 2003 the RO issued a VCAA notice letter to the 
veteran in connection with his claim of entitlement to 
service connection for hypertension to include as secondary 
to service-connected diabetes mellitus type II which is 
essentially compliant with Quartuccio, supra.

The Board's review of the evidence of record discloses that 
at the hearing before the undersigned the veteran identified 
the Flower General Hospital, in Hattiesburg, Mississippi, as 
a location where he was diagnosed with and treated for 
hypertension in 1994.  Medical records referable to such 
treatment have not been associated with the claims file.  He 
also stated that his private physician, one MCP, MD, has 
expressed the opinion that his service-connected type II 
diabetes mellitus and hypertension are related.  No such 
written opinion is of record.

While the veteran was afforded the benefit of VA examination 
in connection with his current claim in June 2001, it appears 
that such examination was conducted without review of the 
claims file, nor was any opinion expressed as to whether any 
relationship exists between his service-connected type II 
diabetes mellitus and hypertension.

The fact that the June 2001 VA examination may have been 
conducted without access to the appellant's claims file 
renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2003).  ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  

As the Board noted earlier, in December 2003 the veteran 
filed a notice of disagreement (NOD) with the RO's July 2003 
assignment of a noncompensable evaluation for erectile 
dysfunction.  The RO has not issued a SOC addressing the 
assignment of a noncompensable evaluation for erectile 
dysfunction.  When there has been an initial RO adjudication 
of a claim and a NOD therewith, the claimant is entitled to a 
SOC, and the failure to issue a SOC is a procedural matter 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his hypertension since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports at the Montgomery VA 
Medical Center.  

The VBA AMC should request copies of all 
medical records referable to treatment 
rendered the veteran in 1994 at the 
Flower General Hospital in Hattiesburg, 
Mississippi, and associate them with the 
claims file.

The VBA AMC should contact Dr. MCP and 
request any additional medical treatment 
reports in his possession since May 2003.

The VBA AMC should request the veteran to 
obtain a medical opinion from Dr. MCP as 
to any relationship that may exist 
between his service-connected type II 
diabetes mellitus and hypertension.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special cardiology and/or 
endocrinological examination of the 
veteran, including on a fee basis if 
necessary, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of hypertension.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

It is requested that the examiner(s) 
address the following medical issues:

Is it at least as likely as not that 
hypertension is related to or had its 
onset during the veteran's period of 
active service, or if preexisting 
service, was aggravated thereby?

If it is determined that hypertension is 
not related to service on any basis, the 
medical specialist(s) should opine as to 
whether there exists any causal 
relationship between service-connected 
diabetes mellitus type II and 
hypertension.  

If no such relationship is determined to 
exist, the medical specialist(s) should 
opine as to whether service-connected 
diabetes mellitus type II aggravates 
hypertension.  If such aggravation is 
determined present, the medical 
specialist must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of hypertension;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to type II diabetes 
mellitus based on medical considerations; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of hypertension are proximately due to 
service-connected type II diabetes 
mellitus.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for 
hypertension, to include as secondary to 
service-connected type II diabetes 
mellitus.

8.  The VBA AMC should issue a SOC 
addressing the NOD with the assignment of 
a noncompensable evaluation for erectile 
dysfunction.  The veteran should be 
notified of the need to timely file a 
substantive appeal if he wishes appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for hypertension, 
and may result in a denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


